DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 1/17/2022.
2. 	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
The independent claims recite the steps of managing a financial investment product in a defined contribution plan comprising target date funds, reinsurer fund, 
The dependent claims merely limit the abstract idea to – reinsurance agreement, long-dated target date funds, securities funds & derivatives, annuity, daily trading quite – that are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, are: a first and second hardware processor.  Unfortunately, there is no disclosure of any hardware processor in the Specification or the Figures.  Neither the Figures, nor the Specification discloses any details of the so-called system.   In the absence of any implementation details, the claims have been recited at the highest level of abstraction.  
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.  See Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (“To be a patent-eligible improvement to computer functionality, we have required the claims to be 
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of – managing a financial investment product in a defined contribution plan comprising target date funds, reinsurer fund, and annuities – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mercier et al. (US 2008/0301035 A1) in view of Cowley et al. (US 2006/0122871 A1).

Claim 1:
A computer implemented method for managing a financial investment product in a defined contribution plan in which a participant makes a contribution to the defined contribution plan on a regular periodic basis the system being implemented on an apparatus comprising at least one processor, at least one memory and a computer program code configured to cause the apparatus to perform the steps comprising: 
a first computer hardware processor configured to manipulate a collective investment fund; 
(See Mercier: Para [0063] (“collective distribution and management of a lifetime income share plan by a commingled fund manager.”), [0125] (“purchase a lifetime income share as part of a portfolio of investment options in a defined contribution plan, such as a 401(k) plan.”)
target date fund series of investment vehicles operating within the first computer hardware processor within the collective investment fund having a combination of short-dated target funds and long dated target funds wherein the total amount and type of 
(See Mercier: Para [0316] (“target date fund”)
a reinsurer fund owned by a reinsurer operating within the first computer hardware processor wherein a portion of the target date funds from the managed fund are invested in the reinsurance fund; 
(See Cowley: Para [0058] (“insurer enters into a reinsurance agreement to transfer the risk of GMDBs or a portion thereof”)
a series of deferred annuities and single premium annuities which are maintained in the reinsurance fund, wherein the deferred annuities and the single premium annuities including the income start dates and the actuary-determined pricing factors; 
(See Mercier: Para [0023] (“single premium annuity”), [0028])
a periodic price quote of the reinsurer fund generated by the second hardware processor to reflect which reflects the income available to the investor based on the account value, the deferred annuities and single premium annuities start dates and the actuary-determined pricing factors to allow an investor to convert an account balance in the target date funds to a reinsurance fund value; 
(See Cowley: Para [0015] (“one or more computer processors operable to calculate one or more reinsurance premiums for one or more reinsurance agreements related to the one or more variable annuity policies with guaranteed minimum death benefits; wherein the one or more reinsurance premiums are to be paid by an insurance company to a reinsurer, wherein the one or more reinsurance agreements transfer at least some equity market risk and at least some actuarial risk to the reinsurer from the insurance company, and wherein the one or more reinsurance agreements cap potential loss ”)
(See Mercier: Para [0016] (“The present invention, inter alia, adapts the high level of retirement income security provided by a group-deferred annuity to the complexities of modern defined contribution plan recordkeeping, with their multiple complex investment choices”)
an insurance platform operating on a second computer hardware processor; 
(See Mercier: Para [0310] (“insurance company separate account”)
a funds held assets residing on a second computer hardware processor that constitutes part of the insurance platform managed based on the second predetermined factor determined for an investor; 
(See Mercier: Para [0063] (“collective distribution and management of a lifetime income share plan by a commingled fund manager.”)
a plurality of annuities residing in the defined contribution plan whereby the plurality of annuities in a defined contribution plan are investors in the collective investment fund; and 
(See Mercier: Para [0310] (“collective investment trust”)
the reinsurer provides an annuity reserve managed by the collective investment fund manager.
(See Mercier: Para [0063] (“commingled fund manager”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify Mercier as it relates to defined contribution plan income shares to include Cowley as it relates to GMDB reinsurance.  The motivation for 

Claims 10 and 15 are similar to claim 1 and hence rejected on similar grounds.

Claim 2:
wherein the reinsurer has a contractual relationship with the insurance platform in the form of a reinsurance agreement.
(See Cowley: Para [0050])

Claim 3:
wherein the long-dated target-date fund include, for example, 2045 and 2050 type funds.
(See Mercier: Para [0286], [0316])

Claim 4:
wherein the collective investment fund investment vehicle includes securities, funds and derivatives.
(See Mercier: Para [0142] – [0144])

Claim 5:
an insurance vehicle included in the insurance platform wherein the participants enter into an annuity contract with the insurance vehicle.


Claim 6:
wherein the participants in the target date fund invests in the reinsurer fund.
(See Mercier: Para [0323])

Claim 7:
wherein a dividend paid from the reinsurance fund is returned to the participants in the reinsurer fund.
(See Mercier: Para [0310])

Claim 8:
wherein the participants have the option of purchasing an additional annuity with a portion of their retirement plan funds.
(See Mercier: Para [0148])

Claim 9:
wherein the periodic annuity quote occurs daily for each trading session.
(See Mercier: Para [0114], [0187])

Claim 11:
wherein the participant elects to annuitize an investment by using the value of fund units accumulated by the participant.


Claim 12:
wherein the dividends paid to the participants from the insurance vehicle are invested in the investment vehicle.
(See Mercier: Para [0310])

Claim 13:
wherein any money generated from the annuitized participants is transferred to the surplus account.
(See Mercier: Para [0025])

Claim 14:
wherein the periodic annuity quote is published daily for each trading session.
(See Mercier: Para [0114], [0187])

Claim 16:
investment management fees paid by the TDF participants for investments in the target date funds are collected by an investment manager in a manner that does not impose additional costs or expenses beyond what would be customary and competitive in the marketplace.
(See Mercier: Para [0267], [0280])


reinsurance fund investor fees paid by the reinsurance fund investors for purchase of a unit in the reinsurance fund which are collected by the investment manager.
(See Cowley: Para [0022])

Claim 18:
a funds held asset fee paid by an insurer for annuities purchased as part of the insurance platform to the investment manager.
(See Mercier: Para [0063])

Claim 19:
a reinsurance profit generated by the insurance platform that is paid to the reinsurer.
(See Mercier: Para [0280])

Claim 20:
wherein the periodic price quote for the investment vehicle is published daily for each trading day.
(See Mercier: Para [0114], [0187])

Response to Arguments
Applicant's arguments filed 1/17/2022 have been fully considered but they are not persuasive. Applicant argues that the claims do not amount to more than merely instructing that the abstract idea of managing transactions between a client and .
Examiner respectfully disagrees.
The present claims bear no similarity to the above mentioned cases because the facts presented in them were materially different than the facts presented here.  Unlike DDR, the claims do not solve a problem such as prevent being redirected to rival ecommerce website by employing hybrid web pages.  In BASCOM, the claims solved a technical problem nor previously known in the art such as location based IP filtering.  The Thales invention involved an arrangement of sensors and the unconventional choice of reference frame in order to calculate position and orientation of a physical tracking system.
Here, in contrast, the focus of the claims is not a physical-realm improvement but an improvement in wholly abstract ideas such as investment vehicle containing securities, funds, or derivatives; daily price quotes based on performance of investment vehicle; insurance vehicle providing annuity contracts and premiums paid by participants; longevity return generated by annuity contracts; periodic annuity quote; and reinsurance platform.  The claimed subject matter is similar to managing a stable value protected life insurance policy (Bancorp); generating rule based tasks for processing an insurance claim (Accenture Global v. Guidewire Software; creating a contractual relationship (buySAFE); offer-based price optimization (OIP Techs.); 
To the extent the current invention amounts to an improvement at all, that improvement is not in the functioning of a computer or an improvement to another technology or technical field; instead it constitutes, at best, an improvement to the abstract idea of managing financial investment product in a defined contribution plan, which is not patent eligible.
Indeed, nothing in claim 1 improves the functioning of any computer, makes it operate more efficiently, or solves any technological problem.  See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019).  See Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (“To be a patent-eligible improvement to computer functionality, we have required the claims to be directed to an improvement in the functionality of the computer or network platform itself.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693